Citation Nr: 1342198	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	M. Marcelin McKie, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to November 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Board hearing in Washington, DC in the March 2009 substantive appeal.  Thereafter, the Veteran indicated in June 2013 that he would like a Board hearing by videoconference.  A letter sent to the Veteran dated in September 2013 revealed that he was scheduled for a hearing in October 2013.  The Veteran's attorney responded that she was unable to attend this hearing due to a prior commitment and requested that he be rescheduled.  A letter dated in October 2013 informed the Veteran and his attorney that he was scheduled for a video Board hearing in November 2013.  The Veteran failed to appear at the hearing.  He did not request to reschedule that hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. §  20.704(d) (2013).


FINDINGS OF FACT

1.  The RO denied the Veteran's application to reopen his service connection claim for asthma in an October 1979 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the October 1979 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.  

3.  The evidence of record shows that the Veteran's active military service did not involve duty or visitation in the Republic of Vietnam and the preponderance of the evidence does not indicate that he was otherwise exposed to herbicide agents.

4.  The preponderance of the evidence shows that the Veteran's prostate cancer was not incurred in military service, was not incurred to compensable degree within one year of discharge from service and it is not otherwise related to active military service.  


CONCLUSIONS OF LAW

1.  The October 1979 rating decision that denied entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received after the October 1979 rating decision is not new and material, and therefore, the claim for entitlement to service connection for asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Prostate cancer was not incurred in or aggravated by active military service, and it may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

A letter dated in July 2007 satisfied the duty to notify provisions prior to the initial adjudication of the claims on appeal.  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for prostate cancer to include as due to herbicide exposure.  The Veteran was informed of the criteria for reopening the previously denied service connection claim for asthma, the criteria for establishing service connection and information concerning why the claim was previously denied.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, Social Security disability records and lay statements from the Veteran.  

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his claims on appeal; however, an examination is not warranted, because there is sufficient evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the service connection claim for prostate cancer, there is no evidence in the record that supports the Veteran's allegation that he was exposed to Agent Orange while in active military service.  Furthermore, there is no other lay or medical evidence that reveals that the Veteran was diagnosed with prostate cancer during active military service.  Thus, there is no indication that the claimed disability may be associated with an established event, injury or disease in service.  Regarding the Veteran's claim to reopen entitlement to service connection for asthma, VA is not required to provide an examination or obtain a medical opinion unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As will be discussed in detail below, the Board finds that new and material evidence has not been received.  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his claim to reopen or his service connection claim.

Furthermore, there is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Criteria and Analysis

Claim to Reopen Service Connection Claim for Asthma

The Veteran originally filed a service connection claim for asthma in December 1970.  A rating decision dated in January 1971 denied the Veteran's claim. The Veteran appealed the January 1971 rating decision and a February 1973 Board decision denied the Veteran's claim of entitlement to service connection for asthma, because the evidence of record showed that the Veteran's pre-existing asthma did not increase in severity during service.  The relevant evidence of record at the time of the February 1973 Board decision consisted of service treatment records, VA treatment records, a VA examination report dated in September 1972, statements from the Veteran in support of his claim and a transcript of the May 1972 Board hearing.  The Veteran filed a claim to reopen entitlement to service connection in January 1979.  A letter dated in February 1979 informed the Veteran that the evidence he submitted was new, but not material to show aggravation of the claimed condition in service.  The Veteran requested that his claim be reopened in August 1979.  A rating decision dated in October 1979 denied the Veteran's request to reopen entitlement to service connection for asthma as the evidence submitted by the Veteran was not material for the purpose of changing the prior decision.  The additional relevant evidence of record at the time of the October 1979 rating decision consisted of VA treatment records, private treatment records and statements from the Veteran.  The Veteran did not submit a notice of disagreement within one year of the October 1979 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for asthma in November 2006 and construed it as a claim to reopen the previous denial.  The relevant evidence of record received since the October 1979 rating decision includes VA treatment, service personnel records, Social Security disability records and lay statements from the Veteran.  

The Board notes that the Veteran's service personnel records were associated with the claims file subsequent to the adjudication of the claim in October 1979.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, not withstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The service personnel records include copies of the findings of the Medical Board with respect to the Veteran's asthma, a memorandum from the Commanding Officer of the Naval Hospital at Camp Lejeune, North Carolina dated in October 1970, and Certificate Relative to a Full and Fair Hearing Before a Physical Evaluation Board dated in October 1970.  This evidence was also associated with the Veteran's service treatment records and considered in the prior final decisions.  The other evidence in the Veteran's service personnel record does not related to the Veteran's claim to reopen entitlement to service connection for asthma and therefore it is not considered relevant evidence.  In light of the foregoing, the RO properly adjudicated the issue as a claim to reopen.

The evidence pertaining to the Veteran's claim for asthma received since the October 1979 rating decision is not material, as it does not show that the Veteran's asthma was caused by or aggravated by active military service.  In this regard, the evidence of record shows that the Veteran is currently being treated for asthma.  The evidence also indicates that the Veteran has had recurrent episodes of asthma since service.  This is cumulative of the evidence of record at the time of the October 1979 rating decision.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for asthma is not warranted.

Service Connection Claim for Prostate Cancer

The Veteran claims that his prostate cancer is related to active military service due to exposure to Agent Orange.  He contends that during service he was in the Republic of Vietnam or its vicinity.  The Board notes that the Veteran's PTSD stressor form dated in November 2012 shows that the Veteran reported that he served in the Republic of Vietnam in April 1970 and in July 1970.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

With respect to the Veteran's assertion that his prostate cancer is due to herbicide exposure, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  Prostate cancer is listed as one of the diseases associated with herbicide exposure for purposes of the presumption.  38 C.F.R. § 3.309(e).

In assessing the Veteran's service connection claim for prostate cancer, the Board must first determine whether the Veteran currently has the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of prostate cancer.  Thus, the medical evidence shows that the Veteran has a current diagnosis of the claimed disability.  

Nonetheless, the Veteran's service personnel records and DD Form 214 do not show that the Veteran served in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's DD Form 214 reflects that the Veteran had foreign service for four months and 21 days between July 1969 and November 1970.  Service personnel records reveal that the Veteran had no service remotely near the Republic of Vietnam during the Vietnam War.  The Veteran served on the USS Austin from March 1970 to June 1970.  The ship sailed from Morehead, North Carolina to Sardinia, Mediterranean.  He also served on the USS Graham County from June 1970 to August 1970.  The ship sailed from Sardinia, Mediterranean to Morehead City, North Caroline.  In light of the foregoing, the service records do not show that the Veteran served in or visited the Republic of Vietnam during the applicable presumptive period.  Accordingly, the Veteran may not be presumed to have been exposed to Agent Orange during active military service.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

After a careful review of the record, the Board finds that the medical records do not show that the Veteran incurred prostate cancer during service or incurred prostate cancer to compensable degree within the first year of discharge from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  The Veteran's service treatment records reveal that the Veteran did not receive treatment for or a diagnosis of prostate cancer during active military service.  The first evidence of a diagnosis of prostate cancer was in 2006, approximately 36 years after active military service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

With respect to the Veteran's assertion that he was exposed to herbicides to include Agent Orange during active military service, the Veteran does not contend that he was exposed to herbicide agents other than related to his alleged service in the Republic of Vietnam.  Furthermore, the evidence of record does not indicate that the Veteran was otherwise exposed to herbicide agents during service.  Thus, the preponderance of the evidence shows that the Veteran was not exposed to herbicide agents to include Agent Orange during active military service.  

The Board notes that the Veteran contends that his prostate cancer is related to active military service.  Lay persons can provide an account of observable symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, the diagnosis of prostate cancer and the etiology thereof requires medical expertise.  This disorder is simply not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current prostate cancer and his military service.  Furthermore, there is no competent medical opinion of record that indicates the Veteran's prostate cancer is related to the Veteran's active military service.

In conclusion, the preponderance of the evidence shows that the Veteran's prostate cancer first manifested many years after service and is not related to his active military service.  Accordingly, entitlement to service connection for prostate cancer is not warranted.










      (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for asthma is denied.

Entitlement to service connection for prostate cancer is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


